DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second anti-extrusion assemblies including overlapping petalloid extensions as recited in claims 5 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  Claim 1 fails to include a preamble.  The phrase ‘In combination” is not considered a preamble as it fails to let one know if the elements in the body of the claim are part of an apparatus or a system or what they are in combination with.  Further, the phrase “In combination” fails to let one know if combination only includes the elements listed, i.e. a closed claim, or if the combination may include additional elements, i.e. an open claim.   Finally, it is suggested that all preambles indicate what the intended use of the recited elements is.  Claim 1 must be amended to at least indicate if the recited elements are part of a system or an apparatus and if said system or apparatus comprises or consists of the listed elements.

Regarding claims 2-8:  These claims are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US 2008/0073074).

Regarding claim 1:  Frazier disclose a system Fig 1, 4 comprising: 
a coiled tubing string 400 – the exact type of tubing string is not germane to the system as a whole as the functionality of the system will not change from one type of tubing to the next having an inner surface Fig 4; and
a tubing plug 100 – Fig 1 for sealing the interior of the coiled tubing string Fig 4, the tubing plug comprising:
110 having a first end Fig 1, a second end Fig 1, and a longitudinal axis Fig 1 that extends between the first end and the second end Fig 1, the inner mandrel having a setting tool connection [0055] at the first end;
a first stop 180 slidably mounted to the mandrel Fig 1 vs Fig 4, and a second stop 185 fixedly mounted to the mandrel toward the second end relative to the first stop Fig 1 vs Fig 4;
a seal ramp section middle 150 in Fig 5 carried by the inner mandrel Fig 1, the seal ramp section comprising a first seal ramp A (see reproduction of Fig 5 below) that tapers toward the first end of the inner mandrel, and a second seal ramp A (see reproduction of Fig 5 below) that tapers toward the second end of the inner mandrel;
a first elastomeric seal upper 150 in Fig 5 adjacent to the first seal ramp Fig 1 and a second elastomeric seal lower 150 in Fig 5 adjacent to the second seal ramp fig 1, the first elastomeric seal and the second elastomeric seal each having a first end facing toward the seal ramp section and a second end facing away from the seal ramp section Fig 1 and 5;
a first anchor ramp 130 adjacent to and opposite the first elastomeric seal relative to the seal ramp section Fig 1, and a second anchor ramp 125 adjacent to and opposite the second elastomeric seal relative to the seal ramp section Fig 1; and
a first expandable anchor 140 between the first stop and the first anchor ramp Fig 1, and a second expandable anchor 145 between the second stop and the second anchor ramp Fig 1;

the first elastomeric seal and the second elastomeric seal move along the first seal ramp and the second seal ramp, respectively Fig 1 vs Fig 4, such that the seal ramp section causes the first elastomeric seal and the second elastomeric seal to expand outward into sealing engagement with the inner surface of the coiled tubing string Fig 1 vs Fig 4, [0058]; and
the first anchor ramp and the second anchor ramp cause the first expandable anchor and the second expandable anchor, respectively, to move out and engage the inner surface of the coiled tubing Fig 1 vs Fig 4, [0057]; and
a setting tool not shown – [0055], [0056] for setting the tubing plug, the setting tool being connected to apply a force to move the first stop toward the second stop.
[AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    802
    201
    media_image1.png
    Greyscale


Regarding claim 2:  Wherein the second end of each of the first elastomeric seal and the second elastomeric seal are tapered Fig 1 and 5, and the tubing plug further comprises a first anti-extrusion assembly upper 230 adjacent to the tapered end of the first elastomeric seal Fig 5, and a second anti-extrusion assembly lower 230 adjacent to Fig 5, the first anti-extrusion assembly and the second anti-extrusion assembly being movable relative to the inner mandrel [0042], [0058].

Regarding claim 3:  Wherein as the first stop moves toward the second stop along the inner mandrel, the tapered end of the first elastomeric seal and the tapered end of the second elastomeric seal cause the first anti-extrusion assembly and the second anti-extrusion assembly, respectively, to expand outward toward the inner surface of the coiled tubing string Fig 1 vs Fig 4, the first anti-extrusion assembly and the second anti-extrusion assembly forming a chamber that contains and prevents extrusion of the first elastomeric seal and the second elastomeric seal [0058], Fig 5.

Regarding claim 4:  Wherein the seal ramp section comprises a central apex C (see reproduction of Fig 5 above) between the first seal ramp and the second seal ramp.

Regarding claim 5:  Wherein the first anti-extrusion assembly and the second anti-extrusion assembly each comprise overlapping petalloid extensions Fig 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of White (US 2011/0061857).

Frazier discloses all of the limitations of the above claim(s) except for the first anti-extrusion assembly and the second anti-extrusion assembly each further comprising an elastomeric support positioned between the overlapping petalloid extensions and the first elastomeric seal and the second elastomeric seal, the elastomeric support having a hardness greater than the first elastomeric seal and the second elastomeric seal.
White discloses a plug similar to that of Frazier.  The plug of White includes an elastomeric seal 28 with first and second anti-extrusion assemblies upper and lower 14 16 with an elastomeric support 18 located between the extension and the seal Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Frazier so that the first and second anti-extrusion assemblies each included an elastomeric support between the petalloid extensions and the respective seals as taught by White in order to have ensured that the anti-extrusion assemblies also formed a seal with the surrounding tubular.  This would have achieved the predictable result of preventing fluid from leaking past the plug.

Frazier, as modified, discloses all of the limitations of the above claim(s) except for the elastomeric support having a hardness greater than the first elastomeric seal and the second elastomeric seal.  White does disclose that the materials of the anti-extrusion assemblies is variable and dependent on the anticipated downhole conditions [0019].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Frazier so that the elastomer support has harder than the first and second elastomeric seals since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further modifying Frazier so that the elastomer support has harder than the first and second elastomeric seals would have ensured a support for the seals that was rigid enough to prevent extrusion while still ensuring a complete seal .
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Current (US 3,374,800).

Frazier discloses all of the limitations of the above claim(s) except for an outer surface of the inner mandrel comprising a ratcheting surface toward the first end, and the first stop comprises a ratchet engagement profile that engages the ratcheting surface, such that the ratchet engagement profile permits movement of the first stop toward the second stop and prevents movement of the first stop away from the second stop.
Current discloses a plug similar to that of Frazier.  The plug Fig 1 of Current includes an inner mandrel 10 on which is mounted first and second seals above and below 26 as well as first and second extendable anchors 24, 25.  The outer surface of the inner mandrel includes a ratcheting surface 20 that engages a ratchet engagement profile 18 of a first stop 15/16.  The ratchet engagement profile permits movement of the first stop toward the second stop and prevents movement of the first stop away from the second stop 2:33-46.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Frazier so that the first stop included a ratchet engagement profile that engaged a ratcheting surface located on the outer surface of the inner mandrel as taught by Current in order to have allowed 2:33-46.

Claims 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Zhou (US 2017/0145784).

Regarding claim 8:  As noted above, Frazier fails to disclose the use of the plug with coiled tubing.  Frazier does disclose that seals, such as that disclosed therein, are used to seal such things as casing and other downhole tubulars [0010].
Zhou discloses a downhole plug 124 that is used to seal wellbore tubulars 108.  Zhou discloses that these wellbore tubulars can be casing, jointed tubing, or coiled tubing [0020].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Frazier to be used in coiled tubing as suggested by Zhou as the Examiner notes the equivalence of various types of wellbore tubulars for their use downhole plugs and the selection of any of these known equivalents to use the plug of Frazier in would be within the level of ordinary skill in the art as taught by Zhou.

With respect to the coiled tubing string including a longitudinal seam and the first and second seals being expanded into engagement with said seam, the Examiner takes OFFICAL NOTICE it is well known in the art and readily understood by one of ordinary skill in the art that coiled tubing has a longitudinal seam.  Coiled tubing is 

Regarding claim 9:  Frazier discloses a method of sealing a tubing string, the method comprising the steps of:
providing a tubing plug for sealing the interior of the coiled tubing string [0055], the tubing plug comprising:
an inner mandrel 110 having a first end Fig 1, a second end Fig 1, and a longitudinal axis Fig 1 that extends between the first end and the second end Fig 1, the inner mandrel having a setting tool connection [0055] at the first end;
a first stop 180 slidably mounted to the mandrel Fig 1 vs Fig 4, and a second stop 185 fixedly mounted to the mandrel toward the second end relative to the first stop Fig 1 vs Fig 4;
a seal ramp section middle 150 in Fig 5 carried by the inner mandrel Fig 1, the seal ramp section comprising a first seal ramp A (see reproduction of Fig 5 above) that tapers toward the first end of the inner mandrel, and a second seal ramp A (see reproduction of Fig 5 above) that tapers toward the second end of the inner mandrel;
a first elastomeric seal upper 150 in Fig 5 adjacent to the first seal ramp Fig 1 and a second elastomeric seal lower 150 in Fig 5 adjacent to the second seal ramp fig 1, the first elastomeric seal and the second elastomeric seal each having Fig 1 and 5;
a first anchor ramp 130 adjacent to and opposite the first elastomeric seal relative to the seal ramp section Fig 1, and a second anchor ramp 125 adjacent to and opposite the second elastomeric seal relative to the seal ramp section Fig 1; and
a first expandable anchor 140 between the first stop and the first anchor ramp Fig 1, and a second expandable anchor 145 between the second stop and the second anchor ramp Fig 1; and
positioning the tubing plug at a location to be sealed within the tubing string Fig 4, 5;
applying a force to move the first stop toward the second stop such that: the first elastomeric seal and the second elastomeric seal move along the first seal ramp and the second seal ramp, respectively, such that the seal ramp section causes the first elastomeric seal and the second elastomeric seal to expand outward into sealing engagement with the inner surface of the coiled tubing string [0056]-[0058]; and
the first anchor ramp and the second anchor ramp cause the first expandable anchor and the second expandable anchor, respectively, to move out and engage the inner surface of the coiled tubing [0057], [0058].

Frazier fails to disclose the use of the plug with coiled tubing.  Frazier does disclose that seals, such as that disclosed therein, are used to seal such things as casing and other downhole tubulars [0010].
124 that is used to seal wellbore tubulars 108.  Zhou discloses that these wellbore tubulars can be casing, jointed tubing, or coiled tubing [0020].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Frazier to be used in coiled tubing as suggested by Zhou as the Examiner notes the equivalence of various types of wellbore tubulars for their use downhole plugs and the selection of any of these known equivalents to use the plug of Frazier in would be within the level of ordinary skill in the art as taught by Zhou.

Regarding claim 10:  Wherein the seal ramp section comprises a central apex C (see reproduction of Fig 5 of Frazier above) between the first seal ramp and the second seal ramp.

Regarding claim 11:  Wherein the second end of each of the first elastomeric seal and the second elastomeric seal are tapered Fig 1 and 5 of Frazier, and the tubing plug further comprises a first anti-extrusion assembly upper 230 of Frazier adjacent to the tapered end of the first elastomeric seal Fig 5 of Frazier, and a second anti-extrusion assembly lower 230 of Frazier adjacent to the tapered end of the second elastomeric seal Fig 5 of Frazier, the first anti-extrusion assembly and the second anti-extrusion assembly being movable relative to the inner mandrel [0042], [0058] of Frazier.

Regarding claim 12:  Wherein as the first stop moves toward the second stop along the inner mandrel, the tapered end of the first elastomeric seal and the tapered end of the second elastomeric seal cause the first anti-extrusion assembly and the second anti-extrusion assembly, respectively, to expand outward toward the inner surface of the coiled tubing string Fig 1 vs Fig 4 of Frazier, the first anti-extrusion assembly and the second anti-extrusion assembly forming a chamber that contains and prevents extrusion of the first elastomeric seal and the second elastomeric seal [0058], Fig 5 of Frazier.

Regarding claim 13:  Wherein the first anti-extrusion assembly and the second anti-extrusion assembly each comprise overlapping petalloid extensions Fig 6 of Frazier.

Regarding claim 16:  With respect to the coiled tubing string including a longitudinal seam and the first and second seals being expanded into engagement with said seam, the Examiner takes OFFICAL NOTICE it is well known in the art and readily understood by one of ordinary skill in the art that coiled tubing has a longitudinal seam.  Coiled tubing is formed by rolling an expanse of metal sheeting into a tubular form and then welding the longitudinal ends together to form a pipe.  As such, an annular seal used within coiled tubing will naturally come in contact with and seal against this longitudinal seam.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Zhou as applied to claim 9 above, and further in view of White.


White discloses a plug similar to that of Frazier.  The plug of White includes an elastomeric seal 28 with first and second anti-extrusion assemblies upper and lower 14 located on either side.  The anti-extrusion assemblies are made up of a segmented extension 16 with an elastomeric support 18 located between the extension and the seal Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Frazier so that the first and second anti-extrusion assemblies each included an elastomeric support between the petalloid extensions and the respective seals as taught by White in order to have ensured that the anti-extrusion assemblies also formed a seal with the surrounding tubular.  This would have achieved the predictable result of preventing fluid from leaking past the plug.

Frazier, as modified, discloses all of the limitations of the above claim(s) except for the elastomeric support having a hardness greater than the first elastomeric seal and the second elastomeric seal.  White does disclose that the materials of the anti-extrusion assemblies is variable and dependent on the anticipated downhole conditions [0019].
In re Leshin, 125 USPQ 416.  Further modifying Frazier so that the elastomer support has harder than the first and second elastomeric seals would have ensured a support for the seals that was rigid enough to prevent extrusion while still ensuring a complete seal around the plug.  This would have achieved the predictable result of increasing the effectiveness of the overall plug.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Zhou as applied to claim 9 above, and further in view of Current.

Frazier, as modified, discloses all of the limitations of the above claim(s) except for an outer surface of the inner mandrel comprising a ratcheting surface toward the first end, and the first stop comprises a ratchet engagement profile that engages the ratcheting surface, such that the ratchet engagement profile permits movement of the first stop toward the second stop and prevents movement of the first stop away from the second stop.
Current discloses a plug similar to that of Frazier.  The plug Fig 1 of Current includes an inner mandrel 10 on which is mounted first and second seals above and below 26 as well as first and second extendable anchors 24, 25.  The outer surface of the 20 that engages a ratchet engagement profile 18 of a first stop 15/16.  The ratchet engagement profile permits movement of the first stop toward the second stop and prevents movement of the first stop away from the second stop 2:33-46.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Frazier so that the first stop included a ratchet engagement profile that engaged a ratcheting surface located on the outer surface of the inner mandrel as taught by Current in order to have allowed downward movement of the first stop in order to set the plug but prevented upward movement thereof or further downward movement of the inner mandrel 2:33-46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/22/2021